Citation Nr: 1814429	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 5, 2009, and in excess of 30 percent thereafter, for migraine headaches.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to migraine headaches, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009), for the period prior to September 8, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1974 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, continued a 30 percent disability rating for service-connected migraine headaches.  The Veteran submitted a notice of disagreement in August 2011.  A statement of the case (SOC) was issued in March 2014.  The Veteran perfected a timely substantive appeal via submission of VA Form 9 later in March 2014.  A supplemental SOC was issued in September 2017. 

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record.

A May 2009 rating decision granted service connection for migraine headaches, with a 10 percent rating assigned effective October 20, 2008.  Subsequently, the Veteran submitted a claim for an increased rating in November 2009.  Updated VA treatment records served as the basis for an increased evaluation of 30 percent effective November 5, 2009, as set forth in a July 2010 rating decision.  The Veteran then called to request an increased rating for his migraines in September 2010.  Following VA examination and the collection of additional treatment records, the July 2011 rating decision currently on appeal continued the 30 percent rating.  

The Court of Appeals for Veterans Claims has found that when new and material evidence is received within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim, even in increased rating claims.  Buie v. Shinseki, 24 Vet. App. 242, 251 (2010); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, new and material evidence, including VA treatment records, a VA examination report, and statements from the Veteran, was received within one year of the May 2009 and July 2010 rating decisions.  Although the Veteran did not express disagreement with the rating decisions, the treatment records suggesting a worsening of the migraine disability constitute new and material evidence.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.201 (2017).  Therefore, despite the RO's characterization of this claim as a new claim for an increased rating, the Board finds that this claim is properly characterized as an appeal of the initial rating assigned in the May 2009 rating decision, and the issue has been recharacterized accordingly.

The Board notes that jurisdiction for the claim of entitlement to a TDIU is established under Rice, 22 Vet. App. at 447, which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Thus, the Board has expanded the present appeal to include a derivative claim for a TDIU as a component of the request for an increase of the migraine evaluation.  As a March 2016 rating decision granted a TDIU effective September 8, 2011, the issue for consideration is entitlement to a TDIU as the result of service-connected migraines for the period prior to that date.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraines were manifested by characteristically prostrating headaches occurring at least once a month. 

2.  For the entire period on appeal, the Veteran's migraines were not manifested by attacks productive of severe economic inadaptability.

3.  For the period prior to September 8, 2008, the Veteran's service-connected migraine headaches did not preclude him from securing or following a substantially gainful occupation due to his service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent rating, but no higher, for migraine headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a total disability rating based on individual unemployability due to the service-connected migraine headaches, at for period prior to September 8, 2008, are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 477 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that the Veteran's disagreement is with the initial ratings assigned following the grant of service connection for a migraine headache disability.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and various family and friends.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2, 4.3, 4.7, 4.10. 

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.   

Migraine headaches

The issue at hand is entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected migraine headaches prior to November 5, 2009, and in excess of 30 percent thereafter.  For the reasons that follow, the Board finds that the evidence supports an initial rating of 30 percent, but no higher, effective October 20, 2008.

Under Diagnostic Code 8100, migraine headaches warrant a 10 percent rating when there are characteristic prostrating attacks averaging one in two months over the last several months; with less frequent attacks, a noncompensable rating is assigned.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the rating criteria do not define "prostrating" attacks, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012).  This is consistent with medical guidance used by VA's Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

Turning to the evidence in this case, the treatment records from September 2008 contain the Veteran's report of severe headaches three to four times per month, treated with oral medical and injections. 

The Veteran submitted his claim in October 2008 and initially underwent VA examination in February 2009.  He reported headaches about once or twice a week.  He stated that he usually worked through them, but would sometimes stop for a few hours.  He indicated that he had resigned from his job the year prior because of frequent headaches.

A treatment note from November 2009 reflects continued headaches three to four times per month.  The Veteran reported that the headaches were prostrating and required him to stay in bed; he further reported that he had missed work due to the headaches, causing a loss of economic productivity.

In September 2010, the Veteran submitted additional medical records, along with his statement asserting that, even with the injections, his migraines were more frequent.  He estimated experiencing six to eight migraines a month.  He opined that his condition exceeded the maximum requirement for full compensation.  The accompanying treatment records contained a September 2010 note which indicated that the Veteran informed his care provider that migraines were occurring less frequently, but still approximately one time per month.  

The Veteran underwent further VA examination in November 2010.  His headaches were described as tension working from shoulders to neck to temples and progressing to the crown of the head.  He stated that headaches caused pressure bringing about vomiting.  When headaches occurred, the Veteran reported that he was unable to do anything and had to stay in bed.  He rated severity as an 8 on a scale from 1-10, with 10 being the highest level of pain.  Frequency was reported on the average of three times per week lasting for several minutes.  The symptoms of the condition were indicated as vomiting, weakness, forgetfulness, perspiration, and depression.  The symptoms occurred as often as three to four times a week with each occurrence lasting for two days. 

A treatment note from November 2010 indicated that the headaches were currently controlled.  In January 2011, treatment records contain the Veteran's report of headaches less frequently, but still approximately once a month.  In June 2011, the Veteran submitted a statement in which he stated that his migraines and lower back pain caused him to resign from his job.  

In August 2011, the Veteran submitted a notice of disagreement.  He wrote that he experienced prostrating headaches four to five times per month, sometimes up to four a week. 

Private treatment records from August 2011 contain the Veteran's description of migraines "like a crown or frontal" with average pain of 6 on a scale of 10 and 10 at the worst.  He reported pain aggravated by light and smells and ameliorated by medications and laying down in darkness.  The treatment provider diagnosed chronic migraine without aura and without mention of intractable migraine or status migrainosus.  In November 2011, the Veteran complained of migraines, rated at 7 out of 10 on average.  The pain was ameliorated by medication and rest.  

In May 2012, treatment notes indicated that migraines were currently controlled by medication.  The Veteran submitted an Application for Increased Compensation Based on Unemployability in October 2012, in which he listed migraine and back conditions as the service-connected disabilities that precluded him from employment.  

In July 2013, the Veteran underwent further VA examination in conjunction with his claim.  His current medications were noted, along with pain on both sides of his head.  Non-headache symptoms associated with his headaches included nausea and sensitivity to light and sound.  The duration of pain was typically less than one day.  Characteristic prostrating headaches more frequently than once a month were indicated.  The examiner answered in the positive as to whether very frequent prostrating and prolonged attacks of migraine headache were present, but found no functional impact due to the headaches.

A treatment note in August 2013 stated that the migraines were controlled on current medications.  In December 2013, a treatment note indicated that the Veteran rated his headache pain as a 7.  In January 2014, migraines were reported as controlled on the current regimen.  

In August 2015, a private opinion regarding the Veteran's employability was received.  The physician stated that the Veteran was unable to work due to his service-connected disabilities, but only referenced the back condition and its effect on the ability to lift, flex, and rotate in relation to functionality.

In March 2016, a treatment note stated that the migraines were controlled on current medications.  In June 2016, SSA records were associated with the claims file.  They reflect that the Veteran claimed disability due to his lumbar spine, back pain, and cardiovascular disease.  Ultimately, he was deemed disabled under SSA standards due to his back condition.  The application for disability benefits from December 2011 also contains the Veteran's report that migraines were present one-half to one-third of the time every month.  

At the hearing before the Board in November 2017, the Veteran testified that while he was working, his headaches were so severe that he would be laid up for two to three days.  He estimated that the prostrating attacks occurred two to three times a month.  This pattern had repeated since approximately 1995.  When this occurred, he would find a secluded place for a few hours or go home to lie down in the dark.  He described additional symptoms, including nausea, vomiting, and sensitivity to light.  Even with medication and injections, the Veteran estimated experiencing two to three prostrating attacks a month.  He stated that he never lost any pay when working because he was salaried and his employer was accommodating.  Ultimately, he resigned because he felt it was unfair to ask his co-workers to cover for him due to the frequency of his headaches and prostrating attacks.  

After thorough consideration of the lay and medical evidence of records, the Board finds that the Veteran's migraine headaches manifested through characteristic prostrating attacks occurring at least once a month throughout the period on appeal.  Treatment records from September 2008 contain his report of severe headaches three to four times per month.  Upon VA examination in February 2009, he stated that he usually worked through the headaches, but would sometimes stop for a few hours.  A treatment note from November 2009 contained the Veteran's report that the headaches were prostrating and required him to stay in bed.  In his November 2017 testimony, he estimated that the prostrating attacks occurred two to three times a month since approximately 1995.  

Although there are inconsistencies between the lay and medical evidence as addressed further below, the Board finds that the symptoms described by the Veteran and documented by the medical records most nearly approximate the criteria for a 30 percent rating from October 20, 2008.

However, the preponderance of the evidence weighs against a rating in excess of 30 percent at any time during the period on appeal.  While very frequent completely prostrating and prolonged attacks have been demonstrated, assignment of a 50 percent rating also requires that the attacks be productive of severe economic inadaptability.  Here, the probative evidence fails to support a finding that the migraine headaches are the cause of severe economic inadaptability.

In regard to the impact of the Veteran's migraine headaches, the lay statements of record are in conflict with the objective medical evidence.  For example, in September 2010, the Veteran asserted that he experienced six to eight migraines a month.  However, accompanying treatment records submitted with the statement contain a September 2010 progress note in which he informed his care provider that migraines were occurring less frequently, but still approximately one time per month.  Similarly, upon VA examination in November 2010, he reported headaches bringing about vomiting and requiring him to stay in bed, occurring three times a week.  However, a treatment note from November 2010 indicated that the headaches were currently controlled.  In January 2011, treatment records contain the Veteran's report of headaches less frequently, but still approximately once a month.  

The Board has carefully considered the lay statements regarding the severity of the Veteran's headaches and their impact on his ability to function.  He is competent to describe his symptoms, including pain and nausea, as well as the frequency of his symptoms.  See, e.g. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, his family and co-workers are competent to describe his behavior that they witnessed.  However, in weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In this case, the Board finds that the Veteran's statements concerning the impact of his migraine headaches lack credibility as they are inconsistent with other evidence of record.  Additionally, the Board finds that statements made for the purpose of receiving medical treatment are highly probative.  See  Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Consequently, to the extent that the Veteran has categorized his migraine disability as productive of severe economic disability, the Board assigns little probative value to those statements which are in conflict with the competent and credible medical evidence of record.  

Apart from the Veteran's contentions, there is no evidence that the migraine headaches are productive of severe economic inadaptability.  Upon VA examination in February 2009, he stated that he usually worked through his headaches, but would sometimes stop for a few hours.  While the November 2010 VA examiner noted that the headaches resulted in difficulty concentrating and focusing, the July 2013 VA examiner reported that the migraine condition did not impact the Veteran's ability to work.  Although the headaches were reported to SSA, the Veteran was deemed disabled due to his back problems.  Furthermore, a private opinion provided in August 2015 referenced only the back and the inability to lift, rotate, and flex when determining that the Veteran's service-connected disabilities prevented him from employment.  At the hearing before the Board in November 2017, he testified that although he did have to leave work on occasion due to his migraines, he never lost any pay for time away from his job.  The Veteran also testified that the current pattern of headaches existed since 1995.  The Board notes that the Veteran maintained employment from 1995 to the time of his resignation in 2008.  While acknowledging that the Veteran must not be completely unable to work in order to obtain a 50 percent evaluation under Diagnostic Code 8100, the Board finds that the evidence weighs against a finding that his headaches are productive of severe economic inadaptability.

In summary, the Board finds that the most probative evidence of record supports the assignment of an initial rating of 30 percent effective October 20, 2008.  However, in the absence of competent and credible evidence of migraine headaches productive of severe economic inadaptability, a higher rating of 50 percent is not warranted.  
 
Extraschedular consideration

The Board has also considered whether extraschedular consideration is warranted for the migraine headache disability. While the Board cannot assign an extraschedular rating for a disability in the first instance, it can adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors, i.e., marked interference with employment or frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In the present case, the Veteran described migraine headache symptoms including nausea, vomiting, forgetfulness, perspiration, depression, and sensitivity to light and sound.  While he is competent to describe the onset of vomiting, perspiration, and sensitivity to light and sound in temporal proximity to his headaches, the question of causation of forgetfulness or depression requires medical expertise not demonstrated by the Veteran.  Where a condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  See, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The record is absent any objective medical evidence linking these symptoms to his migraine disability.  

After thorough consideration, the Board finds that the Veteran's demonstrated headache symptomatology is contemplated by the rating criteria.  Diagnostic Code 8100 indicates migraines should be rated according to the frequency of prostrating attacks, which incorporates sensitivity to light and sound, nausea, and vomiting.  38 C.F.R. § 4.124a.  The evidence does not reflect that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  Thus, as the criteria adequately contemplate his level of disability and symptomatology, referral for consideration of an extraschedular rating for a migraine headache disability is not warranted.  38 C.F.R. § 3.321(b)(1).  

Total disability rating due to individual unemployability

The TDIU claim at hand was inferred as a part of the Veteran's current appeal of a higher rating for his migraine headaches disability.  See Rice, 22 Vet. App. at 454.  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is a migraine headache disability.  See id., at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

The Veteran previously submitted a claim for a TDIU due to his service-connected disabilities, including his back and migraine headaches, in October 2012.  A March 2016 rating decision granted a TDIU, effective September 8, 2011.  Thus, the issue at hand is entitlement to TDIU prior to that date as a result of his service-connected migraine disability.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

In the present case, the Veteran did not meet the schedular criteria for a TDIU as outlined above at any time during the period prior to September 8, 2011.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).

Turning to the evidence, the Veteran underwent VA examination in February 2009.  He reported headaches about once or twice a week.  He stated that he usually worked through them, but would sometimes stop for a few hours.  The Veteran indicated that he had resigned from his job the year prior because of frequent headaches.

A treatment note from November 2009 reflects continued headaches three to four times per month.  The Veteran reported that the headaches were prostrating and required him to stay in bed; he further reported that he had missed work due to the headaches, causing a loss of economic productivity.

The Veteran underwent further VA examination in November 2010.  He stated that headaches caused pressure bringing about vomiting.  When headaches occurred, he reported that he was unable to do anything and had to stay in bed.  The examiner noted that the headaches impacted his ability to focus and concentrate. 

In June 2011, the Veteran submitted a statement in which he stated that his migraines and lower back pain caused him to resign from his job.  

SSA records from 2011 reflect that the Veteran reported experiencing frequent headaches, but based his disability claim upon back and cardiovascular conditions.   

At the hearing before the Board in November 2017, the Veteran testified that while he was working, his headaches were so severe that he would be laid up for two to three days.  He estimated that the prostrating attacks occurred two to three times a month.  This pattern had repeated since approximately 1995.  When this occurred, he would find a secluded place for a few hours or go home to lie down in the dark.  He described additional symptoms, including nausea, vomiting, and sensitivity to light.  Even with medication and injections, the Veteran estimated experiencing two to three prostrating attacks a month.  He stated that he never lost any pay when working because he was salaried and his employer was accommodating.  Ultimately, he resigned because he felt it was unfair to ask his co-workers to cover for him due to the frequency of his headaches and prostrating attacks.  

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has significant impairment in his overall functional abilities due to his service-connected migraine headaches so as to preclude his ability to obtain or retain substantially gainful employment prior to September 8, 2011.  The Veteran testified in November 2017 that his headache condition existed in the same pattern since 1995.  He was able to maintain employment from that time until his resignation in 2008.  While the November 2010 VA examiner stated that the condition caused loss of ability to focus and concentrate, no functional impact was noted in a later VA examination in July 2013.  

The Board acknowledges the Veteran's assertions that he is unemployable due to his migraine disability.  He is competent to describe the symptoms he has experienced.  However, the record does not indicate, and the Veteran has not asserted, that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the occupational impairment associated with his disability.  The competent medical evidence pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of his service-connected disability on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, it relies upon the unbiased, competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disability on his employability.

While cognizant of the impairment from his service-connected disability, these limitations are recognized by the 30 percent disability rating granted herein.  The Board finds that the Veteran was not precluded from securing or maintaining substantially gainful employment during the period prior to September 8, 2011 due to his migraine headaches.  In reaching this determination, consideration was not given to his advancing age or nonservice-connected conditions.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was precluded from securing or maintaining substantially gainful employment during the relevant period due to his service-connected migraine disability.  The fact that he was unemployed or had difficulty obtaining employment is not enough to warrant entitlement to a TDIU.  The ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not show that he is incapable of performing the physical and mental acts required for gainful employment due solely to his service-connected migraine disability.  Indeed, the Veteran was able to maintain employment from 1995 to 2008 while experiencing the same pattern of migraine headaches present during the period in question.  Therefore, referral of the claim to the Director of Compensation Service for extraschedular consideration is not warranted for the period on appeal.  

In reaching the conclusions herein, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim beyond the assignment of a 30 percent rating during the period on appeal, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.



ORDER

Entitlement to an initial rating of 30 percent, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU due to service-connected migraine headaches for the period prior to September 8, 2011, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


